Citation Nr: 9905275	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-33 905A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for lung cancer.  

(An additional issue of entitlement to an increased rating 
for a service-connected psychiatric disorder classified as 
"schizophrenia, schizoaffective disorder, with post-
traumatic stress disorder," currently evaluated as 30 
percent disabling, is the subject of a separate decision of 
the Board)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran  

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 27, 1997, rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for lung cancer.  As to this issue, the 
veteran appeared before the undersigned in a Travel Board 
hearing at the RO in August 1998.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1953 to December 1954.  

2.  On February 9, 1999, following transfer of the record to 
the Board in Washington, D.C., the RO notified the Board that 
the veteran had died on January [redacted] 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1302 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, a veteran's claim does not 
survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-
44 (Fed. Cir. 1996), cert. denied, 117 S. Ct. 2478 (1997);  
Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet.App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must therefore be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or of any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (1998).  

ORDER

The appeal is dismissed.



		
      ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.

- 3 -


